Citation Nr: 1342988	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gout as secondary to service-connected kidney disease.  

2.  Entitlement to service connection for a disability of the cervical spine.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to service connected kidney disease.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to July 1968 and from October 1978 to December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2013, the Veteran testified via videoconference at a hearing before the undersigned.  A transcript of that hearing is of record.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  


I.  Gout

The RO denied service connection for gout on the basis that the Veteran did not have the disability.  During the September 2013 hearing, the Veteran testified that he was diagnosed with gout in 2004 or 2005 and was still treating the gout with Allopurinol.  Although his testimony is somewhat unclear, he testified that he thought there was a possibility that his gout was related to his service-connected kidney disability.  October 2005 treatment notes signed by a private physician, Leland Eaton, M.D., document a current medication of Allopurinol.  Dr. Leland Eaton also documented a past medical history of gout.  

VA provided the Veteran with a general medical examination in February 2007.  That VA examination report did not refer to the history of gout listed in the private treatment records and did not directly address whether he had gout at any time relevant to his appeal.  The examination is therefore not adequate.  The Board finds that another examination is necessary.  


II.  Cervical Spine

Service treatment records include October - December 1991 entries addressing the Veteran's complaints of daily muscle contraction pain with a recommendation for paraspinal and neck muscle stretching exercises.  Objective findings included that he had reduced ration of motion of the cervical spine.  There was an assessment of postural versus dysfunction syndrome.  By the middle of November, the assessment was dysfunction syndrome lumbar cervical spine.  By the beginning of December 1991, there were objective findings of reduced (down arrow) cervical spine motion.  
This note also acknowledged that the Veteran was retiring in two weeks.  The Board notes that the Veteran's report of medical examination and report of medical history, for the purpose of retirement, are dated November 1, 1991, prior to these treatment records.  

The RO denied service connection for a disability of the cervical spine on the basis that it was not caused by and did not have onset during service or within an applicable presumptive period.  The February 2007 VA general medical examination report includes an impression of mild discogenic degenerative changes in the cervical spine.  This report also notes complaints of neck pain and limitation of motion.  There is no statement as to whether the degenerative changes were due to service or had onset during service.  

Given the cervical spine findings from shortly before the Veteran retired from military service and the finding of degenerative changes in the February 2007 examination report, an examination that includes an expert opinion as to whether the Veteran's current cervical spine disability had onset during his active service is necessary.  


III.  Sleep Apnea

April 2002 treatment notes signed by a private physician, Susan Harding, M.D., document a diagnosis of severe sleep apnea.  Dr. Susan Harding noted the Veteran's report that he had notice very loud snoring for greater than 10 years.  

The RO denied service connection for sleep apnea, which the Veteran had claimed as secondary to service connected hypertension, on the basis that he did not have sleep apnea during service and on the basis of a February 2007 examination report in which the examiner opined that it was not likely that his sleep apnea was caused by his service-connected hypertension.  During the September 2013 hearing, the Veteran testified that his sleep apnea started shortly after separation from service.  The Veteran also testified that he thought his physician had said that his sleep apnea was possibly related to his kidney disease or to his hypertension.  

In a February 2007 VA respiratory diseases examination report, the examiner did not provide a diagnosis of sleep apnea, instead stating that the Veteran's sleep related problem was snoring.  In the February 2007 VA general medical examination report, the examiner provided an opinion that the Veteran's sleep apnea was not caused by or the result of hypertension.  The examiner also stated that sleep apnea may be an aggravating condition for hypertension "but the reverse is not known by this examiner to be true (i.e. hypertension does not lead to sleep apnea)."  

This examination is inadequate because, although the examiner referred to an aggravating condition the examiner's parenthetical limited "aggravating" to causation.  A remand is necessary to obtain an adequate opinion as to whether the Veteran's hypertension aggravated his sleep apnea.  Additionally, the Board finds that the Veteran's discussion of snoring together with the 2002 treatment records that documented his reported history of more than 10 years of snoring (which places the snoring in his period of active service) raises the question of whether the sleep apnea had onset during his active service.  For these reasons, VA must afford the Veteran another examination.  


IV.  Diabetes and Peripheral Neuropathy

The RO denied service connection for diabetes on the basis that diabetes did not have its onset during service and did not manifest to a compensable degree within one year of separation from active service.  The RO denied service connection for peripheral neuropathy of all extremities on the basis that he did not have peripheral neuropathy during service, and does not currently have peripheral neuropathy.  

During the September 2013 hearing, the Veteran testified that he had not served in the Republic of Vietnam but had served at the base in Ubon, Thailand from January to March 1967.  This raises the question of whether he is presumed to have been exposed to an herbicide during active service.  

The law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, diabetes mellitus is a disease for which service-connection will be presumed, if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

Pursuant to its duty to assist, VA is obligated to follow the procedures for verifying herbicide exposure for locations other than the Republic of Vietnam or certain parts of Korea, as set forth in the VA's Adjudication Procedure Manual, M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o).  See 38 U.S.C.A. § 5103A(a)(1) (requiring "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim").  M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o), provides that if a Veteran asserts that he was exposed to Agent Orange in a location other than Vietnam or Korea, VA internal procedure directs that adjudicators contact a claimant for details on alleged exposure and then after 30 days furnish the information to Compensation and Pension Service via e-mail and "request review of DoD's (Department of Defense's) inventory of herbicide operations to determine whether herbicides were used as alleged."  Thereafter, if the DoD inventory review does not confirm that Agent Orange was used in the area where the Veteran served, VA claim developers must then send a request to the Joint Services Record Research Center (JSRRC) to verify whether the veteran was exposed to herbicides. 

As for herbicide use in Thailand, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id. 

It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  Id.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.  This applies to Veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975.  Id.

During the September 2013 hearing, the Veteran testified that he did not set foot in Vietnam during his service.  He testified that he was stationed at a military base in Ubon, Thailand between January and March 1967.  He also testified that the perimeter of the base was less than six feet from the back door of the barracks at which he resided.  He also testified that the trailer at which he worked was at the end of the runway near the perimeter of the base.  

Only a limited part of the Veteran's service personnel record is associated with the claims file.  In order to determine with what unit the Veteran served in January to March 1967 and his proximity to the perimeter of the Udon, Thailand base, VA must obtain his complete service personnel record.  Once, this is accomplished, VA must provide the necessary information to the DoD and request a determination as to whether the Veteran was near the base perimeter.  If the DoD inventory review does not confirm that Agent Orange was used in the area where the Veteran served, VA claim developers must then send a request to the Joint Services Record Research Center (JSRRC) to verify whether the Veteran was exposed to herbicides.  

As peripheral neuropathy is listed as a possible symptom of diabetes (although attributed to such with regard to this Veteran) in the preprinted VA examination form dated in February 2007, the Board concludes that the Veteran's claims of entitlement to service connection for peripheral neuropathy of each extremity is inextricably linked to his claim of entitlement to service connection for diabetes mellitus.  

Additionally, it is noted that service connection has been established for a lumbar spine disability.  An examination is necessary to determine if any peripheral neuropathy has been caused or aggravated this service-connected lumbar spine disability.  

On remand, VA must provide the Veteran with an examination to determine the etiology of his peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel record (for all periods of his active service) and associate it with the claims file.  

2.  Request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested at the Air Force Base in Ubon, Thailand, concurrent with any period of the Veteran's service during which he was deployed overseas, particularly between January and March 1967.  If such exposure is not verified by the request to the compensation and Pension Service, verification should be sought from JSRRC and the Department of the Air Force.  The RO should forward a list of the Veteran's service dates and duty locations to JSRRC and the Department of the Air Force and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record.  

3.  Then, ensure that the Veteran is scheduled for an appropriate examination to determine whether his diabetes is related to his active service and to determine the etiology of any peripheral neuropathy.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  A complete rationale must be provided for any conclusion reached.  The examiner is asked to accomplish the following:

(a)  Identify whether the Veteran has diabetes and had peripheral neuropathy of each or any extremity at any time since or contemporaneous to when he filed his claim for benefits in January 2006.  The examiner must identify each extremity affected.  

(b)  Provide an expert opinion as to the etiology of any identified peripheral neuropathy.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes and/or any identified peripheral neuropathy had its onset during or was caused by the Veteran's active service, to include in-service exposure to Agent Orange.  

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified peripheral neuropathy was caused by the Veteran's service connected lumbar spine disability.  

(e)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified peripheral neuropathy has been worsened by the Veteran's service connected lumbar spine disability.  

4.  Ensure that the Veteran is scheduled for an appropriate examination to determine whether the degenerative changes of his cervical spine had their onset or were caused by his active service.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  A complete rationale must be provided for any conclusion reached.  The examiner is asked to accomplish the following:

Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the degenerative changes of the Veteran's cervical spine had their onset during his active service.  In rendering this opinion the examiner must specifically address the service treatment record entries dated between October and December 1991 (on a blue colored sheet located in one of the manila envelopes in the claims file).  The examiner must also take into consideration that the report of medical examination and history associated with those treatment records are dated November 1, 1991, prior to the bulk of the treatment entries just mentioned.  

5.  Ensure that the Veteran is scheduled for an appropriate examination to determine whether he has had gout at any time since or contemporaneous to when he filed his claim for benefits in January 2006 and to determine whether any such gout had onset during his active service or was caused by or aggravated by his service connected kidney disease.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  A complete rationale must be provided for any conclusion reached.  The examiner is asked to accomplish the following:

(a)  Identify whether the Veteran has had gout at any time since or contemporaneous to when he filed his claim in January 2006.  In doing so, the examiner must take into account the Veteran's testimony provided during the September 2013 Board hearing and the October 2005 documentation of a history of gout found in the private treatment records signed by Leland Eaton, M.D., and the current medications at that time that included Allopurinol.  The examiner must address this evidence in the examination report.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service connected kidney disease caused any such gout.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such gout was worsened by his service connected kidney disease.  

6.  Ensure that the Veteran is scheduled for an appropriate examination to determine whether sleep apnea had onset during his active service, was aggravated by his service-connected hypertension, or was caused or aggravated by his service-connected kidney disease.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  A complete rationale must be provided for any conclusion reached.  The examiner is asked to accomplish the following:

(a)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had onset during his active service.  The examiner must address the finding by the private physician, Dr. Susan Harding, in April 2002 treatment notes, that the Veteran had reported that he noticed very loud snoring for greater than 10 years, and the examiner must take as fact that this includes the time prior to his separation from active service.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea has been worsened by his service connected hypertension.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused by his service connected kidney disease.  

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea has been worsened by his service connected kidney disease.  

7.  Then, readjudicate all issues on appeal.  If any benefit sought it not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board for appellate review, if appropriate.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


